DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/06/2019. Claims 1-18 are pending in the Application.  

Continuity/ priority Information 
The present Application 16675783, filed 11/06/2019 is a continuation of 15801444, filed 11/02/2017, now U.S. Patent No.10,692,584 which is a continuation of 14800067, filed 07/15/2015, now U.S. Patent  No. 9,881,694.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 05/18/2020, 11/24/2020, 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 18, the limitations “in response to execution of a test pattern a first time: a BIST engine generates a pass result during a first built-in-self-test (BIST) run that is stored in a fail status register, and a pattern mask register is configured to mask the test pattern by setting a single bit in a location in the pattern mask register corresponding to the test pattern based on a signal received from a demultiplexer” render the Claims indefinite. 
The limitations fail to clearly define the relationship between elements, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps for properly executing the method.   
The Claim should be amended to recite,  
“executing a test pattern during a first time, and in response:
 generating a pass result by a built-in-self-test (BIST) run during the first time, storing the pass result in a fail status register, and masking the test pattern in a pattern mask  by setting a single bit in a location in the pattern mask register corresponding to the test pattern based on a signal received from a demultiplexer”.
It is unclear how the BIST run yields only pass result, i.e. pass or fail result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (U.S. Patent No. 7,523,370) ISSUED: April 21, 2009.
Regarding independent Claims 1 and 18, Keller discloses Channel masking during integrated circuit testing, comprising:
pattern mask register of a built-in-self-test (BIST) engine; (col.2, lines 5-19) An integrated circuit whose scan chains, or channels, scan into a signature register, such as a multiple-input signature register (MISR) for example, during testing, uses a channel masking apparatus and method for masking unknown values that appear in response data when automatic test pattern generation test vectors are applied to the circuit, while minimizing the over-masking of known values.
(col.2, lines 20-25). The channel mask registers may be loaded from a test bus of the scan-in pins, which can also be used to observe MISRs by making them bidirectional. The mask registers can be scan-loaded from this test bus either by using a scan clock separate from the main logic scan clocks, or by asserting a mask-loading circuit state that switches a core logic scan clock to become a mask loading scan clock.
Masking….each test pattern that indicates a pass status in the pattern mask register; alternatively, one or more mask registers may be used to mask the 

Regarding Claims 2, 9-12,  BIST run; Keller discloses An example of a process used to compute the mask register values when loading them only once per test (just before unloading the scan chains) is shown in FIG. 3. Identify scan cycles in which an X value will appear on the output of at least one scan chain, 305. The values may be provided by simulating the tests to determine response values loaded in the scan chains. 
Sort the identified X-producing scan cycles by the number of ATPG targeted fault detects that would occur in non-X producing scan chains on those same scan cycles, 310. Process the X-producing scan cycles in order of those that detect the most targeted faults down to those that detect the least (perhaps zero) targeted faults, 315.
Determine if there are faults detected in the currently selected scan cycle, 320, and, if so, look for one or more available mask registers that will not mask out any scan chains that detect faults in this scan cycle, 325.
Regarding Claims 7, 11-13, skipping the executing the test pattern;
For example, when the mask signal equals 0, no masking is performed, and the scan chains send their data into the signature register unmodified. When the mask 
Regarding Claims 3-6, 14-15, a fail status corresponding to a test pattern; Keller discloses An example of a process used to compute the mask register values when loading them only once per test (just before unloading the scan chains) is shown in FIG. 3.  Determine if there are faults detected in the currently selected scan cycle, 320, and, if so, look for one or more available mask registers that will not mask out any scan chains that detect faults in this scan cycle, 325. If multiple registers are available, then select the register that most closely masks the X-producing chains, 330. Determine if the selected register would mask all of the X values produced in this scan cycle, 340. If so, then select this mask register to be used on this scan cycle, 345. The method may then process the next scan cycle in the sorted order, 380. Before performing 380, the method may choose between the selected register and mask-all, 370. 
Regarding Claim 8-9, detected the fail Keller discloses When scan cycles that detect no faults are processed, 320, it is possible to use a mask-all for such cycles unless a mask register can mask the Xs on that cycle without the addition of new bits to the mask register that would cause masking of faults on other cycles which also use that mask register. When possible, the mask registers may be used instead of the 
Regarding Claims 16, 17, test patterns are fail specific; Keller discloses The ability to select the appropriate mask enable signal setting on an individual scan cycle basis may be provided by controlling these signals directly from device pins that are connected to tester scan pins, or by controlling these signals from test vector decompression logic.
As described above, the mask enable signals may be fed directly from tester scan channels. An alternative approach that trades off complete control of the masking logic per cycle is to have the mask enable signals controlled from test-vector decompression logic such that the mask enabling is intermixed and merged with the scan stimulus data for the next test vector. For example, the smartBIST style of test decompression logic could feed the mask enable signals as if they were additional scan chain inputs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,692,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the Instant Application are broader in scope and thus encompasses all the limitations recited in the Claims of the U.S. Patent No. 10,692,584.  The Patent contain every element of claims of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
TABLE: Claims comparison  
Instant Application 
U.S. Patent No. 10,692,584
 1. A method comprising: 
in response to execution of a test pattern a first time: 
a BIST engine generates a pass result during a first built-in-self-test (BIST) run that is stored in a fail status register, and 
a pattern mask register is configured to mask the test pattern by setting a single bit in a location in the pattern mask register corresponding to the test pattern based on a signal received from a demultiplexer.  

 1. A device comprising: 
a built-in-self-test (BIST) engine; 
a fail status register; 
a demultiplexer; and 
a pattern mask register, wherein: 
the BIST engine is configured to execute, in a first BIST run, a plurality of test patterns a first time on the device; and 
for each test pattern of the plurality of test patterns, in response to the execution of the test pattern the first time: 
the BIST engine generates a pass result during the first BIST run that is stored in the fail status register; and
 the pattern mask register is configured to mask the test pattern by 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 24, 2021
Non-Final Rejection 20210323
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov